Citation Nr: 1631806	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased, compensable rating for a left wrist sprain, ulnar subluxation with trauma.  

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a thoracolumbar spine condition.  

4.  Entitlement to service connection for a left hip condition. 

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In June 2015, the Veteran testified at a central office hearing before a Veteran's Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the record.  In February 2016, the Board advised the Veteran that the Veterans Law Judge who conducted the June 2015 hearing was no longer employed by the Board and asked the Veteran if he would like to receive a new hearing.  To date, the Veteran has not responded.  

The issues of entitlement to service connection for a cervical spine disorder and headaches and entitlement to an increased rating for a left hip disorder, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ). 




FINDINGS OF FACT

1.  The Veteran has experienced thoracolumbar spine symptoms, diagnosed as osteoporosis, from active service to the present.

2.  The Veteran has experienced left hip symptoms, diagnosed as osteopenia of the left femoral neck, from active service to the present.


CONCLUSIONS OF LAW

1.  Osteoporosis of the thoracolumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Osteopenia of the left femoral neck was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 


Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show that he was diagnosed as having osteoporosis of the thoracolumbar spine and osteopenia of the left femoral neck in January 2011.  On pre-discharge VA examination in April 2011, the examiner diagnosed osteopenia and osteoporosis, found on testing with no resulting fractures so far.  

Based on the forgoing, the Board finds that the Veteran's osteoporosis of the thoracolumbar spine and osteopenia of the left femoral neck had their onset in service.  These disorders were shown during service in January 2011, on pre-discharge VA examination in April 2011, as well as shortly after service in 2012.  See VA examination report dated March 2012.  Therefore, service connection for 
osteoporosis of the thoracolumbar spine and osteopenia of the left femoral neck is warranted.  The appeal is granted.


ORDER

Entitlement to service connection for osteoporosis of the thoracolumbar spine is granted.

Entitlement to service connection for a left hip disorder, diagnosed as osteopenia of the left femoral neck, is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded for further development to ensure that they are afforded every consideration. 

The Veteran was last afforded a VA examination of his left wrist in April 2011, on VA pre-discharge examination.  No examination of his wrist has been conducted since his separation from service in June 2011, five years ago.  Given the amount of time that has passed, and considering the Court's recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Board finds that the Veteran should be scheduled for a current VA examination of his left wrist.  Additional VA examinations are also required to obtain adequate opinions concerning the Veteran's claimed cervical spine and headache disorders, as set forth below.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his left wrist disorder, cervical spine disorder, and headaches since June 2011.  Then, make arrangements to obtain all records that he adequately identifies.

2.  Make arrangements to obtain the Veteran's complete service personnel records.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his left wrist.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected left wrist condition.  All symptoms and clinical findings associated with this condition must be reported in detail.  

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left wrist and right wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination of his cervical spine.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies should be performed.

The examiner must record in detail the Veteran's history of in-service incident(s) involving his neck, and his history of neck symptoms.

The examiner must identify all current cervical spine disorders found to be present, to include any cervical strain and/or osteoporosis/osteopenia.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current cervical spine disorder had its clinical onset during active service or is related to any incident of service, to include the Veteran's carrying one-third of his body weight in ruck sacks at least once a month for nearly 21 years at distances of 4 to 16 miles, doing a lot of moving of heavy equipment, and/or parachuting (the Veteran was awarded a Parachutist Badge and Air Assault Badge).  

In providing his/her opinion, the examiner should consider the Veteran's statements that he sought treatment for his condition and was routinely given nothing more than Motrin for the pain as noted in his service treatment records, and that the pain that he is currently experiencing is the same pain that he experienced while in service.  

The examination report must include a complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination of his headaches.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies should be performed.

The examiner must record in detail the Veteran's history of in-service incident(s) involving headaches and his history of headache symptoms.

The examiner must identify all current headache disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current headache disorder had its clinical onset during active service or is related to any incident of service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current headache disorder was either (i) caused by, or (ii) aggravated, or permanently worsened by, and service-connected spine disorder.

The examination report must include a complete rationale for all opinions and conclusions reached.

6.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals





